DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 and 02/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

Claim limitations, “temperature control means for controlling temperature of said core, preferably within a predetermined temperature range” in claim 1, and “a means for controlling temperature of said core, preferably within a predetermined temperature range, and further comprising the step of controlling temperature during a vehicle operating condition selected from the group consisting of harsh acceleration, crashing or piercing” in claim 19 invokes 35 U.S.C. 112(f). 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 17-24 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2009/0214940 to Haussmann.
With respect to claim 1, Haussmann teaches a structural battery for delivering electric power to an application requiring electric power comprising: an external housing 2, 4, 6 and 8 (a container) of plastic (a first material); and a core for a plurality of electric cells provided within said container wherein the container and cooling fins 16 with tubes 18 (the core) of the composite structure together form a structural member and wherein the cooling fins 16 with tubes 18 (said core) comprises a cooling circuit (temperature control means) for controlling temperature of the cooling fins 16 with tubes 18 (said core), not exceed their maximal cell temperature of 55 ºC to 80 ºC (preferably within a predetermined temperature range) (Haussmann: Sections [0003], [0062] and [0063]; Figs. 1-3).
 
Haussmann teaches the same container and core, therefore, lacking of any clear distinction between the claimed container and core and those disclosed by Haussmann, it would be inherent for the container and core of Haussmann to have the structural member having resistance to shear forces, compression forces, tension forces, torsional forces and longitudinal and transverse bending forces imposed on said structural member by the application.  Alternatively, it would have expected for the container and core of Haussmann to have the structural member having resistance to shear forces, compression forces, tension forces, torsional forces and longitudinal and transverse bending forces imposed on said structural member by the application as claimed lacking unexpected result showing otherwise.

With respect to claim 2, Fuhrmann et al. teach the structural battery, wherein the predetermined temperature range for the structural battery is not exceed their maximal cell temperature of 55 ºC to 80 ºC (fully encompassed the range between 0 ºC to 50 ºC, preferably 15 ºC to 35 ºC) (Haussmann: Section [0003]). Please see MPEP 2144.05 (I) overlapping, approaching and similar ranges, amounts and proportions.

With respect to claim 3, Fuhrmann et al. teach the structural battery, wherein the cooling circuit (the temperature control means) includes a cooling fluid (a heat absorbing material) located within the tubes 18 (the core) (Haussmann: Sections [0062] and [0063]; Figs. 1-3).

With respect to claim 4, Fuhrmann et al. teach the structural battery, wherein the cooling fluid (the heat absorbing material) is within (arranged throughout) the tubes 18 (the core as cooling units) (Haussmann: Sections [0062] and [0063]; Figs. 1-3).

With respect to claim 5, Fuhrmann et al. teach the structural battery, wherein the cooling circuit (said temperature control means) includes the cooling fins 16 with the tubes 18 (a heat exchanger system) that includes the first tube 18 (a first heat exchanger) to add or remove heat from the cooling fins 16 (the core) so that core temperature or battery operating temperature is maintained within the predetermined temperature range (Haussmann: Sections [0003], [0062] and [0063]; Figs. 1-3).

With respect to claim 6, Fuhrmann et al. teach the structural battery, wherein the cooling fins 16 with the first tube 18 (said first heat exchanger) operates through heat transfer to and 

Haussmann teaches the same controller, therefore, lacking of any clear distinction between the claimed controller and those disclosed by Haussmann, it would be inherent for the controller of Haussmann to control heat transfer fluid flow rate to reduce error between a target battery operating temperature and sensed temperature depending on battery operating conditions.  Alternatively, it would have expected for controller of Haussmann to control heat transfer fluid flow rate to reduce error between a target battery operating temperature and sensed temperature depending on battery operating conditions as claimed lacking unexpected result showing otherwise.

With respect to claim 7, Fuhrmann et al. teach the structural battery, wherein the cooling fins 16 with the tubes 18 (said heat exchanger system) includes the second tubes 18 (said second heat exchanger) to add or remove heat from the heat transfer fluid enabling recirculation for temperature control (Haussmann: Sections [0003], [0062] and [0063]; Figs. 1-3).

With respect to claim 8, Fuhrmann et al. teach the structural battery, wherein the cooling fins 16 with the tubes 18 (the core) accommodates the electric cells 12 within one or more spaces pre-formed in a material or a sub-structure resistant to compression and shear loads as well as temperature, a portion of the material or sub-structure being made thermally conductive to assist heat transfer and temperature control (Haussmann: Sections [0003], [0062] and [0063]; Figs. 1-3).

With respect to claim 9, Fuhrmann et al. teach the structural battery, wherein the cooling fins 16 with the tubes 18 (said core structure) is formed by a framework of the cooling fins 16 (core elements), optionally forming a honeycomb structure, the cooling fins 16 (the core elements) including tubes 18 (fluid passage means) through which cooling fluid (heat transfer fluid) flows to enable heat transfer to or from the electric cells 12, and their accommodating spaces, to or from the cooling fluid (the heat transfer fluid) (Haussmann: Sections [0003], [0062] and [0063]; Figs. 1-3).

With respect to claim 10, Fuhrmann et al. teach the structural battery, wherein the cooling fins 16 (said core elements) are metal which are electrically and thermally conductive (Haussmann: Section [0061]; Figs. 1-3).

With respect to claim 11, Fuhrmann et al. teach the structural battery, wherein the cooling fins 16 (the core elements) are pressed on fins (laminated sheets) (Haussmann: Sections [0018]-[0022]; Figs. 1-3).

With respect to claim 12, Fuhrmann et al. teach the structural battery, wherein the pressed on fins 16 (the laminated sheets) are corrugated to accommodate electric cells 12 (Haussmann: Sections [0018]-[0022]; Figs. 1-3).

With respect to claim 13, Fuhrmann et al. teach the structural battery, wherein the bent sections 22 of the tubes 18 (a plurality of parallel disposed fluid passage means) extend through 

With respect to claim 17, Fuhrmann et al. teach an electric device comprising a composite structure within said electric device (Haussmann: Abstract; Figs. 1-3).

With respect to claim 18, Fuhrmann et al. teach the device is an electric vehicles (Haussmann: Abstract; Figs. 1-3).

With respect to claim 19, Fuhrmann et al. teach a method of temperature control in an electric vehicle comprising at least one structural battery comprising: 
an external housing 2, 4, 6 and 8 (a container) of plastic (a first material); and 
a core for a plurality of electric cells 12 provided within said container 
within said container wherein the container and cooling fins 16 with tubes 18 (the core) of the composite structure together form a structural member of the electric vehicle, and wherein the cooling fins 16 with tubes 18 (said core) comprises a cooling circuit (temperature control means) for controlling temperature of the cooling fins 16 with tubes 18 (said core), not exceed their maximal cell temperature of 55 ºC to 80 ºC (preferably within a predetermined temperature range) further comprising the step of controlling temperature during a crashing (Haussmann: Sections [0002], [0003], [0062] and [0063]; Figs. 1-3).

Haussmann teaches the same container and core, therefore, lacking of any clear distinction between the claimed container and core and those disclosed by Haussmann, it would 

With respect to claim 20, Fuhrmann et al. teach the structural battery, wherein the cooling circuit (the temperature control means) includes a cooling fluid (a heat absorbing material) located within the tubes 18 (the core) (Haussmann: Sections [0062] and [0063]; Figs. 1-3).

With respect to claim 21, Fuhrmann et al. teach the structural battery, wherein the cooling circuit (said temperature control means) includes the cooling fins 16 with the tubes 18 (a heat exchanger system) that includes the first tube 18 (a first heat exchanger) to add or remove heat from the cooling fins 16 (the core) so that core temperature or battery operating temperature is maintained within the predetermined temperature range (Haussmann: Sections [0003], [0062] and [0063]; Figs. 1-3).

With respect to claim 22, Fuhrmann et al. teach the structural battery, wherein the cooling circuit (said temperature control means) includes the cooling fins 16 with the tubes 18 (a heat 

With respect to claim 23, Fuhrmann et al. teach the structural battery, wherein the cooling fins 16 (the core elements) are pressed on fins (laminated sheets) (Haussmann: Sections [0018]-[0022]; Figs. 1-3).

With respect to claim 24, Fuhrmann et al. teach the structural battery, wherein the bent sections 22 of the tubes 18 (a plurality of parallel disposed fluid passage means) extend through the pressed on fins 16 (said sheet core elements) (Haussmann: Sections [0018]-[0022]; Figs. 1-3).

Claims 14, 15, 25 and 26 are rejected under 35 U.S.C. 103 as obvious over US Patent Application Publication 2009/0214940 to Haussmann in view of US Patent Application Publication 2011/0293986 to Kozu.
With respect to claims 14, 15, 25 and 26, Fuhrmann et al. do not teach the structural battery, wherein laminated sheet layers are spaced apart by elongate insulating spacers, preferably having dogbone shape and comprising arcuate or concave surfaces for neatly accommodating electric cells, wherein said insulating spacers are intumescent for enabling phase change cooling.

It would have been obvious as of the effective filing dated of the claimed invention to have modified Fuhrmann et al. with the above teaching from Kozu with the motivation of having a means such the phase change elements would increase absorbing heat from the cells of the battery and improve the safety of the battery. 

Claims 16 and 27 are rejected under 35 U.S.C. 103 as obvious over US Patent Application Publication 2009/0214940 to Haussmann in view of US Patent Application Publication 2011/0293986 to Kozu in view of US Patent Application Publication 2017/0338532 to Mott et al.
With respect to claims 16 and 27, both Fuhrmann et al. and Kozu do not teach the structural battery, wherein said insulating spacers comprise high shear strength polymeric material. 


It would have been obvious as of the effective filing dated of the claimed invention to have modified Fuhrmann et al. and Kozu with the above teaching from Mott et al. with the motivation of having a means such the phase change material would increase absorbing heat from the cells of the battery and improve the safety of the battery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the 
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        1/26/2022